By Judge Michael P. McWeeny
The Court has now received the file with respect to the motion for sanctions pursuant to Virginia Code § 8.01-271.1 and Rule 4:l(g).
It is noted in argument on December 12, 1997, that the plaintiff asserted this action was filed “in good faith” because the “pre-purchase inspection” was to be performed prior to the plaintiffs driving the car. At the same time, it is admitted that title had been transferred to the plaintiff approximately one month prior to the requested inspection. This is in direct contravention of the Amended Bill of Particulars filed November 3, 1997, wherein it was asserted “Plaintiff relied on Defendant’s pre-purchase inspection and representations and purchased the vehicle.”
The Court finds the action and pleadings were not filed upon reasonable belief of the plaintiff, after reasonable inquiry, that it was well grounded in fact. Sanctions are awarded against Ravinder Varma in the sum of $3,000.00.
Mr. Huber is instructed to prepare an appropriate order incorporating plaintiffs motion for nonsuit.